Case o-Ly-/o292-ast

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B1867215E

Residential Contract of Sale 11-2000

Doc 10¢-2 Filed Us/it/2e0 =Entered Os/llizO Loileii/

Jointly prepared hy the Real Property Section of the New York State Bur Association, the New York State Land Title Association, the Committee on Real Property Law
of the Association of the Rar of the City of New York and the Committee on Real Property Law af the New York County Lawyers’ Association

WARNING: NO REPRESENTATION IS MADE THAT THIS FORM OF CONTRACT FOR THE SALE AND PURCHASE OF REAL ESTATE
COMPLIES WITH SECTION 5-702 OF THE GENERAL OBLIGATIONS LAW (“PLAIN LANGUAGE”).

CONSULT YOUR LAWYER BEFORE SIGNING THIS AGREEMENT

NOTE: FIRE AND CASUALTY LOSSES AND CONDEMNATION

This contract form docs not provide for what happens in the event of fire, or other casualty loss or condemnation before the litle closing. Unless different provision ts
made in this contract, Section 5-1311 of the Gencral Obligations Law will apply. One part of that law makes a Purchaser responsible for fire and casualty loss upon

taking possession of the Premises before the title closing.

Residential Contract of Sale

Contract of Sale made as of ease Y 2020

Cecilia Kempton

Address: 28 Jagger Lane, Westhampton, NY 11977

Social Security Number/Fed. 1.D. No.(s):

Yuri Shkuro

Address: 1199 Sheepshead Bay Rd, Brooklyn NY, 11235
Social Security Number/Fed. 1.D. No.(s):

BETWEEN

hereinafler called “Seller” and

hereinafter called “Purchaser”

 

The parties hereby agree as follows:

1. Premises. Seller shall sell and convey and Purchaser shall
purchase the property, together with all buildings and improvements
thereon (collectively the “Premises”), more fully described on a
separate page marked “Schedule A”, annexed hereto and made a part
hereof and also known as:

Street Address: 28 Jagger Lane, Westhampton, NY
Tax Map Designation: 473689 369.000-0003-028.004

Together with Seller’s ownership and rights, if any, to land fying in
the bed of any strect or highway, opened or proposed, adjoining the
Premises to the center line thereof, including any right of Seller to any
unpaid award by reason of any taking by condemnation and/or for any
damage to the Premises by reason of change of grade of any street or
highway. Seller shall deliver at no additional cost to Purchaser, at
Closing (as hereinafter defined), or thereafter, on demand, any
documents that Purchaser may reasonably require for the conveyance
of such title and the assignment and collection of such award or
damages.

2. Personal Property. This sale also includes all fixtures and
articles of personal property now attached or appurtenant to the
Premises, unless specifically excluded below. Seller represents and
warrants that at Closing they will be paid for and owned by Scller,
free and clear of all liens and encumbrances, except any existing
mortgage to which this sale may be subject. They include, but are not
limited to, plumbing, heating, lighting and cooking fixtures,
chandeliers, bathroom and kitchen cabinets and counters, mantels,
door mirrors, switch plates and door hardware, venetian blinds,
window treatments, shades, screcns, awnings, storm windows, storm
doors, window boxes, mail box, TV aerials, weather vane, Nagpolc,
pumps, shrubbery, fencing, outdoor statuary, (oul shed, dishwasher,
washing machine, clothes dryer, garbage disposal unit, range, oven,
built-in-microwave oven, refrigerator, freezer, air conditioning
equipment and installations, wall to wall carpeting and built-ins not
excluded below (strike out inapplicable items).

Excluded from this sale are furniture and household furnishings and

3. Purchase Price. The purchase price is $2,495,000.00 payable as
follows:

(a) On the signing of this contract, by Purchaser’s good check payable
to the Escrowce (as hereinafter defined), subject to collection, the
receipt of which is hereby acknowledged, to be held in escrow
pursuant (o paragraph 6 of this contract (the “Downpayment”):

$249,500.00

(b) By allowance for the principal amount unpaid on the existing
mortgage on the date hereof, payment of which Purchaser shall
assume by joinder in the deed: $

(c) By a purchase money note and mortgage from Purchaser to Scller:

(d) Balance at Closing in accordance with paragraph 7:
$2,245,500.00

4. Existing Mortgage. (Delete if inapplicable) Vf this sale is subject to

an existing mortgage as indicated in paragraph 3(b) above:

(a) The Premises shall be conveyed subject to the continuing tien of the
existing mortgage, which is presently payable, with interest at the
rate of percent per annum, in monthly installments of $

which include principal, interest and escrow amounts, if any,
and with any balance of principal being due and payable on

(b) To the extent that any required payments are made on the existing
mortgage between the date hereof and Closing which reduce the
unpaid principal amount thereof below the amount shown in
paragraph 3(b), then the balance of the price payable at Closing
under paragraph 3(d) shall be increased by the amount of the
Case o-Ly-/o292-ast

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B 1867215E

payments of principal. Scller represents and warrants that the
amount shown in paragraph 3(b) is substantially correct and
agrees that only payments required by the existing mortgage
will be made between the date hereof and Closing.

(c) Tf there is a mortgagee escrow account, Seller shall assign it to
Purchaser, if it can be assigned, and in that case Purchaser
shall pay the amount in the escrow account to Seller at
Closing.

(d) Seller shall deliver to Purchaser at Closing a certificate dated
not more that 30 days before Closing signed by the holder of
the existing mortgage, in form for recording, certifying the
amount of the unpaid principal, the date to which interest has
been paid and the amounts, if any, claimed to be unpaid for
principal and interest, itemizing the same. Seller shall pay the
fees for recording such certificate. If the holder of the existing
mortgage is a bank or other institulion as defined in Section
274-2 of the Real Property Law it may, instead of the
certificate, furnish a letter signed by a duly authorized officer,
employee or agent, daled not more then 30 days before
Closing, containing the same information.

(ec) Seller represents and warrants that (i) Seller has delivered to
Purchaser true and complete copies of the existing mortgage,
the note secured thereby and any extensions and modifications
thereof, (ii) the existing mortgage is not now, and at the time of
Closing will not be, in default, and (iti) the existing mortgage
does not contain any provision that permits the holder of the
mortgage to require its immediate payment in full or to change
any other term thereof by reason of the sale or conveyance of
the Premises.

§. Purchase Money Mortgage. (Delete if inapplicable) UW there is
to be a purchase money mortgage as indicated in paragraph 3(c)
above:

(a) The purchase money note and mortgage shall be drawn by the
attorney for Seller in the form attached or, if not, in the
standard form adopted by the New York State Land Title
Association. Purchaser shall pay at Closing the mortgage
recording tax, recording lees and the attorney’s fees in the
amount of $ for its preparation.

(b) The purchase money note and mortgage shall also provide that
it is subject and subordinate to the lien of the existing
mortgage and any extensions, modifications, replacements or
consolidations of the existing mortgage, provided that (i) the
interest rate thereof shall not be greater than
percent per annum and the total debt service thereunder shall
not be greater than $ per annum, and (ii) ifthe principal
amount thereof shall exceed the amount of principal owing and
unpaid on the existing mortgage at the lime of placing such
new mortgage or consolidated mortgage, the excess is to be
paid to the holder of such purchase money mortgage in
reduction of the principal thereof. The purchase money
mortgage shall also provide that such payment to the holder
thercof shall not alter or affect the regular installments, if any,
of principal payable thereunder and that the holder thercof will,
on demand and without charge therefore. execute,
acknowledge and deliver any agreement or agreements further
to effectuate such subordination.

6. Downpayment in Escrow.

(a) Seller’s attomey (“Escrowee™) shall hold the Downpayment in
escrow in a segregated bank account at: Chase Bank
address

{b)

(d)

(c)

()

Doc 102-2 Filed Os/ili/20) =Oentered O/Lliz0 Lolitas

until Closing or sooner termination of this contract shall pay over or
apply the Downpayment in accordance with the terms of this
paragraph. Escrowee shall hold the Downpayment in a(n) non
interest-bearing account for the benefit of the parties. If interest is
held for the benefit of the parties, it shall be paid to the party
entitled to the Downpayment and the party receiving the interest
shall pay any income taxes thereon. If interest is not held for the
benefit of the partics, the Downpayment shall be placed in an IOLA
account or as otherwise permitted or required by law. The Social
Security or Federal Identification numbers of the partics shall be
furnished to Escrowee upon request. At Closing, the Downpayment
shall be paid by Escrowee to Seller. If for any reason Closing does
not occur and either party gives Notice (as defined in paragraph 25)
to Escrowee demanding payment of the Downpayment, Escrowee
shall give prompt Notice to the other party of such demand. If
Escrowee does not receive Notice of objection from such other
party to the proposed payment within 10 business days after the
giving of such Notice, Escrowee is hereby authorized and directed
to make such payment. If Escrowee does receive such Notice of
objection within such 10 day period or if for any other reason
Lscrowee in good faith shall elect not to make such payment,
Escrowee shall continue to hold such amount until otherwise
directed by Notice from the parties to this contract or a final, non-
appealable judgment, order or decree of a court. However,
Escrowce shall have the right at any time to deposit the
Downpayment and the interest thereon with the clerk of a court in
the county in which the Premises are located and shall give Notice
of such deposit to Seller and Purchaser. Upon such deposit or other
disbursement in accordance with the terms of this paragraph,
Escrowee shall be relicved and discharged of all further obligations
and responsibilitics hereunder.

The partics acknowledge that Fscrowee is acting solely as a
stakeholder at their request and for their convenience and that
Escrowee shall not be liable to either party for any act or omission
on its part unless taken or suffered in bad faith or in willful
disregard of this contract or involving gross negligence on the part
of Escrowce, Seller and Purchaser jointly and severally (with right
of contribution) agree to defend (by attorneys selected by
Escrowec), indemnify and hold Escrowee harmless from and
avainst all costs, claims and expenses (including reasonable
attorneys’ fees) incurred in connection with the performance of
Escrowee’s duties hereunder, except with respect to actions or
omissions taken or suffered by Escrowee in bad faith or in willful
disregard of this contract or involving gross negligence on the part
of Escrowee.

Fscrowee may act or refrain from acting in respect of any matter
referred to herein in full reliance upon and with the advice of
counscl which may be selected by it (including any member of its
firm) and shall be fully protected in so acting or refraining from
action upon the advise of such counsel.

Escrowee acknowledges receipt of the Downpayment by check
subject te collection and Escrowee’s agreement to the provisions of
this paragraph by signing in the place indicated on the signature
page of this contract,

Escrawee or any member of its firm shall be permitted to act as
counsel for Seller in any dispute as to the disbursement of the
Downpayment or any other dispute between the parties whether or
not Escrowee is in possession of the Downpayment and continues
to act as Escrowee.

The party whose attorney is Escrowee shall be liable for loss of the
Downpayment.

7. Acceptable Funds. All money payable under this contract unless

otherwise specified, shall be paid by:

(a) Cash, but not over $1,000.00
Case 3s-l¥-/s292-ast Doc 102-2 Filed OY/L1/20 Entered O9/11/20 loil2:lé

DocuSign Envelope ID: 1F78C3C3-B9B0-4C07-AA31-ADESA23C6C31
DacuSign Envelope ID: 2FFS7DA8-A44C-452C-93C C-594B8 18672 15E

(b} Good certified cheek of Purchaser drawn on or oflicial check
issued by any bank, savings bank, trust company or savings
and loan assoviation having a banking office in the State of
New York unendorsed and payable to the order of Seller, er us
Seller may otherwise direct upon reasonable prior notice (by
telephone or otherwise) to Purchaser,

As to money other than the purchase price payable to Seller at
Closing. uncertified check of Purchaser up to the amount of

$ 1,000.00 : and

(d) As otherwise apreed to in writing by Seller or Seller's atormey.

(c)

& Mortgage Commitment Contingency. (Delete paragraph if
inapplicable. For explanation, sec: NOTES ON MORTGAGE
COMMITMENT CONTINGENCY CLAUSE.)

(a) The obligation of Purchaser to purchase under this contract is
conditioned upon issuance. on or before 30 days after a fully
exccuted copy of this contract is given to Purchaser or
Purchaser’s attomey in the manner set forth in paragraph 25 or
subparagraph 8(j) (the “Commitment Date”) of a written
commitment from an Institutional Leader pursuant io which
such Institutional Lender agrees to make a first mortgage loan,
other than a VA, FHA or other governmentally insured loan, io
Purchaser, at Purchaser's sole cost and expense, af”
$ 1,996,000.00 for a term of at least 30 years (or such fesser
sum or shorter term as Purchaser shall he willing to accept) at
the prevailing fixed or adjustable rate of interest and on other

 

by Purchascr of un application to a mortgage hraker registered
pursuant to Article 12-D of the New York Banking Law
(Mortgage Broker”) shall constitute full compliance with the
terms end conditions set forth in subpurapraph &(b)(i).
provided that such Mortgage Broker promptly submits such
application to such Institutional Lendcr(s). Purchaser shaft
cooperate in good faith with such Mortgage Broker to obtain a
Commitment from such institutional lender(s).

(d)

(e)

(

{2}

(a)

(b)
{c)

(J)
(e)

Wall Institutional Lenders to whom applications were made deny
such upplications in writing priar to the Commitment Date.
Purchaser may cancel this contract by giving Notice thereof to
Seller, with a copy of such denials, provided that Purchaser has
complied with all its abtigations under this paragraph 8.

HW no Conunitment is issued by an Institutional Lender on or belore
the Commitment Date, then, unless Purchaser has accepted a
writlen commitment from an Institutional Lender that does not
conform to the terms set forth in subparagraph 8(a), Purchaser may
cancel this contract by giving Notice to Scller within 5 business
days after the Commitment Date, provided that suck Nolice
includes the aume and address of the Institutional Lender(s} to
whom application was made and thal Purchaser has complied with
all its cbligations under this paragraph 8.

If this contract is canceled by Purchaser pursuant to subparagraphs
&(d) or (ve), neither party shall thereafter have any further rights
against, or obligations or liabilities to, the ether by reason of this
contract, except that the Downpayment shall be promptly refunded
to Purchaser and cxeept as set forth in paragraph 27.

(f Purchaser fails to give timely Notice of cancellation or if
Purchaser accepts a written commitment ftom an Institutional
Lender that docs not conform to the teems set forth in subparagraph
8{a), then Purchaser shall be deemed to have waived Purchaser’s
tight to cancel this contract and to reevive a refund of the
Downpayment by reason of Ihe contingency contained in this
paragraph &.

customary commitment terms (the “Commitment”). To the (") Uf Seller has not received a copy of a commitment from an
extent 3 Commitment is conditioned on the sale of Purchaser's Institutional Lender accepted by Purchaser by the Commitment
current home, payment of any outstanding debt, no material Date. Seller may cancel this contract by giving Notice to Purchaser
adverse change in Purchaser's financial condition or any other within 5 ‘business days afer the Commitment Date, which
customary condilions, Purchaser necepts the tisk thal such cancellation shall beconc effective unless Purchaser delivers a copy
_os conditions may sot be mety, kewcver—z—esmmitrent of such commitment to Seller within 10 business days after the
ponditicned—on—the—Hnstitutionat hender’e—eppravat~of mer Commitment Date: After such cancellation neither party shalt have
US “appraisal shathrot be deemetha'Gemmitment-hersundertstit uny further rights against, or obligations or liabilities to, the other
——— _.ftuippraisal-is-approved-fenditthat-dees iC OCOHT TETONE the by reason of this contract, except that the Downpayment shall be
Commitrpent-Dats Ryrchncee nese cite sahparsenmh promptly refiended to Purchaser (provided Purchaser has complied
Purchaser's with all its obligations under this paragraph 8) and except as set
obligations hereunder are conditioned only on issuance of a __ fant in paragraph 27. i, a
Commitment. Once a Commitment is issucd, Purchaser is (Fer purposes of this contract, the term “Institutional Lender™ shall
bound under this contract even if the fender fails ar refuses to mean any bank, Savings bank, private banker, trust company.
fund the loan for any reason. savings and loan association, credit union or similar banking
{b) Purchaser shall (i) make prompt application to onc or, at institution whether organized under the taws of this state, the United
Purchaser’s clection, more than onc {Institutional tender for States or any other state, foreign banking corporation licensed by
such mortgage loan, (ii) fumish accurate and complete the Superintendent of Banks of New York or regulated by the
information regarding Purchaser and mumnbers of Purchaser's Comptralter of the Currency to transact business in New York
family, as required, (iii) pay all fecs. points and charges State; insurance company duly organized or licensed to do business
required in connection with such application and Juan, (iv) in New York State; mortgage banker licensed pursuant: to Arlicle
pursuc such application with diligence, and (v) cooperate in 12-1 of the Bunking Law; and any instrumentality created by the
good faith with such Institutional Lender(s) to obtain a __ United States or any state with the ower to make mortgage lngns.
Commitment. Purchaser shall accept a Commitment meeting —(@)_--For purposes of subparagraph &{a), Purchaser shall be deemed to
the terms set forth in subparagraph 8x) and shall comply with have been given a fully executed copy of this contract on the third
all requirements of such Commitment (or any other business day following the date of ordinary or regular mailing,
commitment accepted by Purchaser). Purchaser shall furnish postage prepaid.
seller th a copy of the Commitment promptly after receipt 9. Permitted Exceptions, The Premises are sold and shall be conveyed
(©) (Delete this subparagraph if inapplicable) Prompt submission subject to: :

Zoning and subdivision laws and regulations, and landmark,
historic or wetlands designation, provided that they are not violated
by the existing buildings and improvements erected on the property
or their usc:

Consents for the crection of any structures on, under or above any
sitvets on which the Premises abut;

Encroachments of stoops, areas, cellar steps, trim and comices, if
any, upon any street or highway;

Real estate taxcs that are a fien, but are not yel duc and payable; and
The other mutters, if any, including a survey exception, set forth in
a Rider attached.

 
Case o-ly-focyz-ast Doc 1lUc-2 Filed OQOyllizQO Entered VslifeO Lola l/s

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B 1 867215E

10. Governmental Violations and Orders.

(a) Seller shall comply with all notes or nolices of violations of
law or municipal ordinances, orders or requirements noted or
issued as of the date hereof by any povernmental department
having authority as to lands, housing, buildings, fire, health,
environmental and labor conditions affecting the Premises.
The Premises shall be conveyed free of them at Closing. Seller
shall furnish Purchaser with any authorizations necessary to
make the searches that could disclose these matters.

(Delete if inapplicable) All obligations affecting the Premises
pursuant to the Administrative Code of the City of New York
incurred prior to Closing and payable in moncy shall be
discharged by Seller at or prior to Closing.

(b)

11. Seller’s Representations.

(a) Seller represents and warrants to Purchaser that:
The Premises abut or have a right of access to a public
road;

II. Seller is the sole owner of the Premises and has the full
right, power and authority to sell, convey and transfer the
same in accordance with the terms of this contract;

Ill. Seller is not a “foreign person”, as that term is defined for
purposes of the Foreign Investment in Real Property Tax
Act. Internal Revenue Code (“IRC”) Section 1445, as
amended, and the regulations promulgated thereunder
(collectively “FIRPTA”);

The Premises are not affected by any exemptions or

abatements of taxes; and

Vv. Seller has been known by no other name for the past ten
years, except:

IV.

(b) Seller covenants and warrants that all of the representations
and warranties set forth in this contract shall be true and
correct at Closing.

Except as otherwise expressly set forth in this contract, none of
Seller’s covenants, representations, warranties or other

obligations contained in this contract shall survive Closing.

(c)

12. Condition of Property. Purchaser acknowledges and represents
that Purchaser is fully aware of the physical condition and state of
repair of the Premises and of all other property included in this sale,
based on Purchaser’s own inspection and investigation thereof, and
that Purchaser is entering into this contract based solely upon such
inspection and investigation and not upon any information, data,
statements or representations, written or oral, as to the physical
conditions, state of repair, use, cost of operation or any other mattcr
related to the Premises or the other property included in the sale,
given or made by Seller or its representatives, and shall accept the
same “as is” in their present condition and state of repair, subject to
reasonable use, wear, tear and natural deterioration between the date
hereof and the date of Closing (except as otherwise set forth in
paragraph 16(e), without any reduction in the purchase price or claim
of any kind for any change in such condition by reason thereof
subsequent to the date of this contract. Purchaser and its authorized

‘representatives shall have the right, al reasonable times and upon
reasonable notice (by telephone or otherwise) to Seller, to inspect the
Premises before Closing.

13. Insurable Title. Seller shall give and Purchaser shall accept
such title as Title Co. licenced in New York State shall be willing
to approve and insure in accordance with its standard form of title
policy approved by the New York State Insurance Department,
subject only to the matters provided for this contract.

14. Closing, Deed and Title.

{a)

(b)

“Closing” means the settlement of the obligations of Seller and
Purchaser to cach other under this contract, including the payment
of the purchase price to Seller, and the delivery to Purchaser of a
bargain and sale deed in proper statutory short form for record,
duly executed and acknowledged, so as (o convey to Purchaser fee
simple title to the Premises, free of all encumbrances, except as
otherwise herein stated. The deed shall contain a covenant by Seller
as required by subd, 5 of Section 13 of the Lien Law.

If Seller is a corporation, it shall deliver to Purchaser at the time of
Closing (i) a resolution of its Board of Directors authorizing the sale
and delivery of the deed, and (ii) a certificate by the Secretary or
Assistant Secretary of the corporation certifying such resolution and
setling forth facts showing that the transfer is in conformity with the
requirements of Section 909 of the Business Corporation Law. The
deed in such case shall contain a recital sufficient to establish
compliance with that Section.

15. Closing Date and Place. Closing shall take place at the office of Le v7

-88; 2020 or upon reasonable notice (by telephone — or

Seller's attorney at 10:00 a.m. o’clock on or about September
otherwise) by

Purchaser, al the office of

16. Conditions to Closing. This contract and Purchaser’s obligation to
purchase the Premises are also subject to and conditioned upon the
fulfillment of the following conditions precedent:

(a)
(b)

(c)

(d)

(c)

(1)

(g)

The accuracy, as of the date of Closing, of the representations and
warranties of Seller made in this contract.

The delivery by Seller to Purchaser of a valid and subsisting
Certificate of Occupancy or other required certificate of
compliance, or evidence that none was required, covering the
building(s) and all of the other improvements located on the
property authorizing their use as a two family dwelling at the date
of Closing.

The delivery by Seller to Purchaser of a certificate stating that
Seller is not a forcign person, which certificate shall be in the form
then required by FIRPTA or a withholding certificate from LR.S. If
Seller fails to deliver the aforesaid certificate or if Purchaser is not
entitled under FIRPTA ta rely on such certificate, Purchaser shall
deduct and withhold from the purchase price a sum equal to 10%
thereof (or any lesser amount permitted by law) and shall at Closing
remit the withheld amount with the required forms to the Internal
Revenue Service.

The delivery of the Premises and all building(s) and improvements
comprising a part thereof in broom clean condition, vacant and free
of leases or tenancies, together with keys to the Premises.

All plumbing (including. water supply and septic systems, if any),
heating and air conditioning, if any, electrical and mechanical
systems, cquipment, and machinery in the building(s) located on the
property and all appliances which are included in this sale being in
working order as of the date of Closing.

If the Premises are a one or two family house, delivery by the
parties at Closing of affidavits in compliance with state and local
law requirements to the effect that there is installed in the Premises
a smoke detecting alarm device or devices.

The delivery by the parties of any other affidavits required as a
condition of recording the deed.
Case o-Ly-/o292-ast

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B 1867215E

17, Deed Transfer and Recording Taxes. At Closing. certified or
official bank checks payable to the order of the appropriate State, City
or County officer in the amount of any applicable transfer and/or
recording tax payable by reason of the delivery or recording of the
deed or mortgage, if any, shall be delivered by the party required by
law or by this contract to pay such transfer and/or recording tax,
together with any required tax returns duly executed and sworn to,
and such party shall cause any such checks and returns to be delivered
to the appropriate officer promptly after Closing. The obligation to
pay any additional tax or deficiency and any interest or penalties
thereon shal] survive Closing.

18. Apportionments and Other Adjustments; Water Meter and
Installment Assessments.

(a) To the extent applicable, the following shall be apportioned as
of midnight of the day before the day of Closing:
(i) taxes, water charges and sewer rents, on the basis of the
fiscal period for which assessed; (ii) fucl; (iii) interest on the
existing mortgage; (iv) premiums on existing transferable
insurance policies and renewals of those expiring prior to
Closing; (v) vault charges; (vi) rents as and when collected.
If Closing shall occur before a new tax rate is fixed, the
apportionment of taxes shall be upon the basis of the tax rate
for the immediately preceding fiscal period applied to the latest
assessed valuation.
If there is a water meter on the Premises, Seller shall furnish a
reading to a date not more than 30 days before Closing and the
unfixed meter charge and scwer rent, if any, shall be
apportioned on the basis of such last reading.
If at the date of Closing the Premises are affected by an
assessment which is or may become payable in annual
installments, and the first installment is then a lien, or has been
paid, then for the purposes of this contract all the unpaid
installments shall be considered due and shall be paid by Seller
at or prior to Closing.
Any errors or omissions in computing apportionments or other
adjustments at Closing shall be corrected within a reasonable
time following Closing. This subparagraph shall survive
Closing.

(b)

(c)

(d)

(e)

19. Allowance for Unpaid Taxes, ete. Seller has the option to
credit Purchaser as an adjustment to the purchase price with the
amount of any unpaid taxes, assessments, water charges and sewer
rents, together with any interest and penalties thereon to a date not
less that five business dates after Closing, provided the official bills
therefor computed to said date are produced at Closing.

20. Use of Purchase Price to Remove Encumbrances. If at
Closing there are other liens or encumbrances that Seller is obligated
to pay or discharge, Seller may use any portion of the cash balance of
the purchase price to pay or discharge them, provided Seller shall
simultaneously deliver to Purchaser at Closing instruments in
recordable form and sufficient to satisfy such liens or encumbrances
of record, together with the cost of recording or filing said
instruments. As an alternative Seller may deposit sufficient monics
with the title insurance company employed by Purchaser acceptable
to and required by it to assure their discharge, but only if the title
insurance company will insure Purchaser’s title clear of the matters or
insure against their enforcement out of the Premises and will insure
Purchaser’s Institutional Lender clear of such matters. Upon
reasonable prior notice (by telephone or otherwise), Purchaser shall
provide separate certified or official bank checks as requested to
assist in clearing up these matters.

Doc 102-2 Filed Os/ili/20) =Oentered O/Lliz0 Lolitas

21. Title Examination; Seller’s Inability to Convey; Limitations of
Liability.

(a)

(b)

(c)

Purchaser shall order an examination of title in respect of the
Premises from a title company licensed or authorized to issue title
insurance by the New York State Insurance Department or any
agent for such title company promptly after the execution of this
contract or, if this contract is subject to the mortgage contingency
set forth in paragraph 8, after a mortgage commitment has been
accepted by Purchaser. Purchaser shall cause a copy of the title
report and of any additions thereto to be delivered to the attorney(s)
for Seller promptly after receipt thereof.

(i) [f at the date of Closing, Seller is unable to transfer title to
Purchaser in accordance with this contract, or Purchaser has other
valid grounds for refusing to close, whether by reason of liens,
encumbrances or other objections to title or otherwise (herein
collectively called “Defects”), other than those subject to which
Purchaser is obligated to accept title hereunder or which Purchaser
may have waived and other than those which Seller has herein
expressly agreed to remove, remedy or discharge and if Purchaser
shall be unwilling to waive the same and to close title without
abatement of the purchase price, then, except as hereinafter set
forth, Seller shall have the right, at Seller’s sole election, either to
take such action as Seller may deem advisable to remove, remedy,
discharge or comply with such Defects or to cancel this contract;
(ii) if Setler elects to take action to remove, remedy or comply with
such Defects, Seller shall be entitied from time to time, upon Notice
to Purchaser, to adjourn the date for Closing hereunder for a period
or periods not exceeding 60 days in the aggregate (but not
extending beyond the date upon which Purchaser’s mortgage
commitment, if any, shall expire), and the date for Closing shall be
adjourned to a date specified by Seller not beyond such period. If
for any reason whatsocver, Seller shall not have succeeded in
removing, remedying or complying with such Detects at the
expiration of such adjournment(s), and if Purchaser shall stilt be
unwilling to waive the same and to close title without abatement of
the purchase price, then cither party may cancel this contract by
Notice to the other given within 10 days after such adjourned date;
(iii) notwithstanding the foregoing, the existing mortgage (unless
this sale is subject to the same) and any matter created by Seller
after the date hereof shall be released, discharged or otherwise

cured by Seller at or prior to Closing.

If this contract is cancelled pursuant to ils terms, other than as a
result of Purchaser’s default, this contract shall terminate and come
to an end, and neither party shall have any further rights, obligations
or liabilitics against or to the other hercunder or otherwise, except
that: (i) Seller shall promptly refund or cause the Escrowee to
refund the Downpayment to Purchaser and, unless cancelled as a
result of Purchaser’s default or pursuant to paragraph 8, to
reimburse Purchaser for the net cost of examination of title,
including any appropriate additional charges related thereto, and the
net cost, if actually paid or incurred by Purchaser for updating the
existing survey of the Premises or of a new survey, and (ii) the
obligations under paragraph 27 shall survive the termination of this
contract.

22. Affidavit as to Judgments, Bankruptcies, etc. Ifa title examination

discloses judgments, bankruptcies or other returns against persons having

names the same as or similar to that of Seller, Seller shall deliver an

affidavit at Closing showing that they are not against Seller.

23. Defaults and Remedies,

(a)

If Purchaser defaults hereunder, Seller’s sole remedy shall be to
receive and retain the Downpayment as liquidated damages, it being
agreed that Seller’s damages in case of Purchaser’s default might be
Case o-Ly-/o292-ast

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B1867215E

impossible to ascertain and the Downpayment constitutes a fair
and reasonable amount of damages under the circumstances
and is not a penalty.

If Seller defaults hereunder, Purchaser shall have such
remedies as Purchaser shall be entitled to at law or in equity,
including but not limited to, specific performance.

(b)

24. Purchaser’s Lien. All money paid on account of this contract,
and the reasonable expenses of examination of title to (he Premises
and of any survey and survey inspection charges are hereby made
liens on the Premises, but such liens shall not continue after default
by Purchaser under this contract.

25. Notices. Any notice or other communication (“Notice”) shall be
in writing and cither:

(a) sent by cither of the parties hereto or by their respective
attorneys who are hereby authorized to do so on their behalf or
by the Escrowee, by registered or certificd mai!, postage
prepaid, or
delivered in person or by overnight courier, with receipt
acknowledged, to the respective addresses given in this
contract for the party and the Escrowec, to whom the Notice is
to be given, or to such other address as such party or Escrowee
shall hereafter designate by Notice given to the other party or
parties and the Escrowee pursuant in this paragraph. Each
Notice mailed shall be deemed given on the third business day
following the date of mailing the same, except thal any Notice
to Escrowee shall be deemed given only upon receipt by
Escrowee and each Notice delivered in person or by overnight
courier shall be deemed given when delivered, or
with respect to paragraph 7(b) or paragraph 20, sent by fax to
the party’s attorney. Each Notice by fax shall be deemed given
when transmission is confirmed by the sender’s fax machine.
A copy of each Notice sent to a party shall also be sent to the
party’s attorney. The attorneys for the partics are hereby
authorized to give and receive on behalf of their clients all
Notices and deliveries. This contract may be delivered as
provided above or by ordinary mail,

(b)

(c)

26. No Assignment. This contract may not be assigned by
Purchaser without the prior written consent of Seller in cach instance
and any purported assignment(s) made without such consent shall be
void.

27, Broker. Sciler and Purchaser cach represents and warrants to the
other that it has not dealt with any broker in connection with this sale
other than Elegran Real Estate and Brown Harris Stevens and
Scala Properties (“Broker”) and Seller shall pay Broker any
commission earned pursuant to a separate agreement between Seller
and Broker. Seller and Purchaser shali indemnify and defend each
other against any costs, claims and expenses, including reasonable
attorney’s fees arising out of the breach on their respective parts of
any representalion or agreement contained in this paragraph. The
provisions of this paragraph shall survive Closing or, if Closing does
not occur the termination of this contract.

Doc 10¢-2 Filed Us/it/2e0 =Entered Os/llizO Loileii/

28. Miscellancous.

(a)

(b)

(c)

(d)

(b)

All prior understanding, agreements, representations and warranties,
oral or written, between Seller and Purchaser are merged in this
contract; il completely expresses their full agreement and has been
entered into after full investigation, neither party relying upon any
statement made by anyone else that is not set forth in this contract.
Neither this contract nor any provision thereof may be waived,
changed or cancelled except in writing. This contract shall also
apply to and bind the heirs, distributees, legal representatives,
successors and permitted assigns of the respective parties. The
parties hereby authorize their respective attorncys to agree in
writing to any changes in dates and time periods provided for in this
contract.

Any singular word or term herein shall also be read as in the plural
and the neuter shall include the masculine and feminine gender,
whenever the sense of this contract may require it.

The captions in this contract are for convenience of reference only
and in no way definc, limit or describe the scope of this contract and
shall not be considered in the interpretation of this or any provisions
hereof.

This contract shall not be binding or effective until duly executed
and delivered by Seller and Purchaser.

Seller and Purchaser shall comply with IRC reporting requirements,
if applicable. This subparagraph shall survive Closing.

Each party shall, at any time and from time to time, execute,
acknowledge where appropriate and deliver such further
instruments and documents and take such other action as may be
reasonably requested by the other in order to carry out the intent and
purpose of this contract. This subparagraph shall survive Closing.
This contract is intended for the exclusive benefit of the parties
hereto and except as otherwise expressly provided herein, shall not
be for the benefit of, and shall not create any rights in, or be
enforceable by any other person or entity.

if applicable, the complete and fully executed disclosure of
information on lead-based paint and/or lead-based paint hazards is
attached hereto and made a part hereof.

Continued on Rider attached hereto. (Delete if inapplicable)
Case 3-1¥-/s292-ast Doc 102-2 Filed OY/L1/20 Entered O9/11/20 loil2:l/é

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B1867215E

 

 

 

Yuri Shakur

 

 

 

 

 

 

 

 

 

 

 

TA SARS
Seller Purchaser
Seller Purchaser
Attorney for Seller: Gold gmb Law PLLC Attorney for Purchaser: John M. Giord am, P.C.
Ad dress5 West 37" Street, 12" Floor’ Add ress:] 1 Broadway, Suite 2002
New York ,NY 10018 New York ,New York 10006
Tel.: 631-553-2532 Fax: Tel.: 212-953-0551 Fax:
Receipt of the Downpayment is acknowledged and the undersigned
agrees to.act in accordance with the provisions of paragraph 6 above.
Escrowee
TITLE No.
Sheet
Section
TO Block
Lot
Plate
County or Town
Street Number
NOTES ON MORTGAGE COMMITMENT CONTINGENCY CLAUSE
for
RESIDENTIAL CONTRACT OF SALE
1. WARNING: The marigage Commitment contingency clause for the Residentio! Conumet §. If, as has been the Ci i iciler itsel is conditioned on gale of Purcl “5 honn
of Salc is a bar iation form uhat t provide a mechanism that mukes the ur paynicnt of any outstanding debt or no material adverse change in Purchaser's financial
rights and obligations of the parties clear m sale of residences in ordinary circ 4. dition, such a Ci i! will sstisty the contract contingency nonetheless, and Purchaser
fi should be reviewed carefully by Soller and Purchaser and their attomeys in cach and witl take the risk of folfilling those Comumiunent conditions, including forfeiture of the
every transaction tv make sure Lhet all the provisions are appropriate for that D if Purchaser defimulls on its obligation to closes, Under New York casc lnw, &
Negotiated modifications should be mde whenever necessary. ofrulling Purchaser may not recover any part of the Downpayment, and Soller docs not have to
2. Under the clase, the obligation of Purchaser to purchase under the contnet of sale is prove any darnages. [€ Purchaser is not willing to iske that risk, the clause trust be modified
dingent on Purchasor’s C i letter trom an Institulional accordingly.
Lender within the aumber of days specified | for the amount apecified. This refers lo 6. Purehuser may submit an application to registered Mongage Broker instead of applying directly
entendar days. Soller's attortoy should slats hisfier calculation of the Commitment Date {oan ustilstional Lender,
ia the fetter delivering the exccuted contract to Purchaser's atlomey, to prevent confi 7, ‘Vhis clause allows Seller to cancel if a Commiitmont is not secepted by Purchaser by the
Inter. Parehaser should prompily confirm or correct thal dole. In applying for a loan, Commitment Date, unless Purchaser timely supplics a copy of Ihe Commitmeut, to allow Sefier
Purchaser should inform its lender of ike -scheduled date of Closing in the contract and the aplion in avaid haying to wait until Ibe scheduled date of Closing to sce if Purchaser will be
request that the expiration tate of the Comnutment occur alter the sehedulud dated of able to close. Scller may prefer to cancel rather than to’ wait and settlo for forfeiture of the
Closing. Purchaser mast comply with deadtines and pursue the application in good faith. Downpaynicat if Purchaser dethults. Because of Seller's right to cancel, Purchaser may not
The Commitment contingency is satisfied by issuance of a Commitment tn the amount wiive this contingency clause. This clause moans that Purchaser is subject to cancellation by
specified on or before the Cammitment Date, untess tho Gonmitment i is conditjoned on Seller ever if Purchaser is willing 40 risk Hkat he/she will obiain the Commitment. after the
app of-an appraisal. Wf the C i is condi approval of an appraisal Consalintent Date. Sone Purchasers may noi want to be subject Lo such canceltation by Seller.
and such ppproval docs not occur priar fo the Commitment Date, Purchaser should vither 4.

cancel the contract or obtain sn extension of (he Commitment Date, If the Commitnient is
later. wilikdrawn or not honored, Iturchaser runs the tisk of being m default under the
contract of sate with Seller.

3, Tf there are toan terms and conditions that are required of would not he acceptable wo
Purchaser, such as the interes! rate, form of the lean, poutta, (ves or 9 condition requiring,
sale of the current homie, thoso tennis and conditions should be specified ino sider,

4. This clause essumes thal initial review and approval of Purchasers credit will occur
before the Commitment lelter is issued. Purchaser should confirm with the fender that
this Ls tho case before applying for the Commitment.

Purchaser aiay want to add to paragraph 2i{e) that Purchaser’s roimbutsement should include

Findable fi amd i uf Purch which should be refunded by
Setter if Seller willfully defaults ‘under the contract of sale (ahtemative: If Seller is unable to
(ransfer tite under the contmet of sale).

 

9425-00

Jaitt Conunittes on the Marigege Contingency Clause:

Real Property Section af the New York State Ber Association

Real Praperty Law Committee of the Associaton of the Bar of tho

City of New York

Real Property Committee of the New York County Lawyers Association

 
Case o-ly-focéyz-ast Doc 1lUcz-2 Filed OQwllizQ Entered Vs/ii/c20 Lola ls

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B 186721 5E

Gtheulle. ©
RIDER TO CONTRACT OF SALE DATED AUGGS?T__, 2020
BETWEEN CECILIA KEMPTON, AS SELLER,

AND YURI SHKURO, AS PURCHASER

In the event any provision of this Rider is in conflict or inconsistent with any
other clause or provision in the printed portion of this Contract, then the terms of this Rider shall
prevail.

1. Supplementing Paragraph "9" of the printed form of the Contract, the
Premises are sold subject to the following:

(a) Any state of facts an accurate survey would show.

(b) Party wall agreements, easements, beam rights, reservations,
declarations and terms, covenants, provisions and restrictions contained in agreements of record,
if any, so far as the same may be of present force or effect, provided that the same do not bar
present use of said Premises and do not prohibit the maintenance and operation of the present
structure thereon and do not render title unmarketable or uninsurable;

(c) Intentionally Omitted.

(d) Possible encroachment of retaining walls, cellar doors, fences and
fire escapes, if any, an any variations between the record line with any fence, hedge, driveway,
wall or the like surrounding the Premises;

(e) Sewer, water, electric, gas, telephone and other public utility
covenants or easements now or hereafter recorded and the possible rights of third parties, such as
cable television companies, in and to utility easements.

(f) Designation of the Premises as a historical landmark or being with
a landmark district;

(g) Any other matter subject to which Purchaser agrees to accept title
under any other provision of this Contract.

2. Any and all of the “subject” provisions contained in this Contract may be
omitted by Seller in the deed to be delivered hereunder, but all such provisions so omitted shall
survive delivery of such deed.

3. Delivery to and acceptance of the deed by the Purchaser shall be deemed
and considered as full compliance by the Seller of all the terms of this Contract, and as a release
by the Purchaser of any and all rights, obligations, claims, or causes of action against the Seller.
None of the terms of this Contract, except those which this Contract expressly states shall
survive such delivery, or any promise, representation, agreement or obligation on the part of the
Seller, shall survive the delivery and acceptance of the deed, unless such promise, representation,
agreement or obligation expressed or implied is fully set forth in writing, and signed by the
Seller and Purchaser and unless such writing expressly states that the same shall survive the
delivery and acceptance of the deed.
Case o-ly-focéyz-ast Doc 1lUcz-2 Filed OQwllizQ Entered Vs/ii/c20 Lola ls

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B1867215E

4. The Purchaser shall in no event take possession of the Premises prior to
the time of delivery of the deed nor may any personal property of any nature or description be
placed on the Premises before taking title unless otherwise agreed in writing between the parties.

5. In the event that a check given as downpayment is dishonored for any
reason by the bank upon which it is drawn, Seller, in addition to any other rights or remedies that
they may have, may terminate this Contract and Seller shall be relieved and released from all
obligations hereunder.

6. Supplementing Paragraph 7 of the printed form of the Contract, the
payment due at closing is to be made by good unendorsed official bank check payable directly to
the order of Seller or Seller's designee and drawn on a bank which is a member of the New York
Clearinghouse. Uncertified checks of a funding company or attorney's escrow account will not
be accepted by Seller on account of proceeds due from Purchaser.

7. Purchaser represents to Seller that there are no outstanding judgments or
tax liens against Purchaser and no bankruptcy or other insolvency proceedings have been
commenced against Purchaser, or filed by Purchaser as debtor.

8. This Contract is not to be deemed an offer unless same is fully executed
and delivered by Seller and Purchaser and fully executed copies are exchanged by the parties
hereto.

9 This Contract or a short form memorandum of the same shall not be

recorded by the Purchaser.

10. This Contract constitutes the entire agreement between the parties hereto
and may not be modified except by an instrument in writing signed by the parties. No waiver of
any breach or default hereunder shall be deemed a waiver of any subsequent breach or default of
the same or similar nature.

11. | Supplementing Paragraph 21 (b), if Seller shall be unable to convey title
subject to and in accordance with the terms of this Contract, the sole obligation of Seller shall be
to refund Purchaser’s down payment made hereunder together with the net cost of the title
examination ordered by Purchaser, and upon making such refund this Contract shall wholly
cease and terminate and neither party shall have any further claims against the other by reason of
this contract, and the lien, if any, of the Purchaser against the Premises, shall wholly cease. Seller
shall not be required to bring any action or proceeding or otherwise incur any expense to remove
Defects or render title to the Premises marketable or insurable in accordance with the terms of
this Contract. Purchaser may nevertheless accept such title as Seller may be able to convey,
without reduction of the purchase price, and without any credit or allowance against the same,
and without any liability on the part of Seller.

12. | Purchaser acknowledges that they are not relying upon any warranty,
representation, statement or other assertion regarding the condition of the Premises, and that
Purchaser is relying upon their independent examination of the Premises. In this regard,
Case o-ly-focyz-ast Doc 1lUc-2 Filed OQywllizO Entered VslifeO Lola l/s

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B 1867215E

Purchaser acknowledges that they are acquiring the Premises “AS IS”. No warrantees of any
kind are implied in this transaction. Specifically, Seller makes no express or implied warranties
with respect to the physical condition of the Premises. Further, Seller has not made, does not
make, and specifically disclaims any representations regarding compliance with any environment
protection, pollution or land use laws, rules, regulations, orders or other governmental
requirements. Seller is not liable or bound in any manner by any verbal or written statement
representations or information pertaining to the Premises furnished by any real estate broker.
Purchaser further acknowledges and agrees that having been given the opportunity to inspect the
physical condition of the Premises, Purchaser is relying solely on its own investigation of the
Premises and not on any information provided or to be provided by Seller.

13. Title to any personal property included in this sale shall pass to the Purchaser
upon delivery of the deed, however, no part of the purchase price shall be deemed to have been
paid for same.

14. The respective attorneys for the parties are hereby authorized (a) to give and
receive any notice which the party is required to give or may give under this contract of sale; (b)
to agree to adjournments of closing of title or agree to extensions of the time periods as provided
herein; and (c) to initial any changes in this contract after execution by the parties.

15. All notices under this contract of sale shall be in writing and shall be
delivered personally, or shall be sent by express overnight mail, addressed to the attorneys for
the respective parties at their addresses set forth on the printed portion of this Contract, and shall
be deemed served on the date of receipt. Notwithstanding the foregoing, all notices (except
notices of an event of default) may be delivered via e-mail.

16. Purchaser acknowledges that on December 6, 2019 Seller filed a voluntary
petition for relief under Chapter 11 of the Bankruptcy Code, currently pending under Case No.
19-78292, in the bankruptcy court for the Eastern District of New York. All of the obligations of
Seller under this Agreement are subject to and conditioned upon the Bankruptcy Court having
entered an order (the “Sale Order’) approving the execution of this Agreement by Seller and of
the consummation by Seller of the transactions contemplated herein, and the parties shall use
reasonable efforts to cause the order not to be subject to Rules 6004(g) and 6006(d) of the
Federal Rules of Bankruptcy Procedure. It shall be an additional condition precedent to Closing
that the Sale Order of the Bankruptcy Court shall have been entered on the docket by the Clerk
of the Bankruptcy Court and shall have become a final order.

[SIGNATURE PAGE FOLLOWS]
Case o-ly-focéyz-ast Doc 1lUcz-2 Filed OQwllizQ Entered Vs/ii/c20 Lola ls

DocuSign Envelope ID: 2FFS7DA8-A44C-452C-93CC-894B1867215E

SELLER: PURCHASER:

DocuSigned by:
| Yuri Shure
. ‘ E743FARORCFSA22.

 

 
Case 3s-l¥-/s292-ast Doc 102-2 Filed OY/L1/20 Entered O9/11/20 loil2:lé

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B1867215E

PURCHASER’S RIDER TO CONTRACT OF SALE ("CONTRACT")
FOR 28 JAGGER LANE, WESTHAMPTON, NEW YORK

This Purchaser’s Rider is executed simultaneously with the printed form Contract
of Sale (the “Contract”) to which it is annexed. If the provisions of this Purchaser’s
Rider conflict in any way with the provisions of the printed form Contract and/or
any other Rider to the Contract (herein referred to as “Seller's Rider(s)”) the
provisions of this Purchaser’s Rider shall control and prevail.

1. Supplementing Paragraph 2 of the Contract to provide that Seller shall be
responsible to repair any material damage caused by the removal of any items of
personal property or fixtures and restore the walls, floors and/or ceilings (as the
case may be) to a uniform condition and appearance. Markings on walls and screw
holes of a minor nature from picture frames or other personalty shall not be
considered damage pursuant to this paragraph Should Seller remove any lighting
fixture(s) as provided for in the contract, then Seller shall replace the removed
fixtures with standard builder’s fixtures.

2. Supplementing and/or amending Paragraphs 9 of the Contract as follows:

2.1 As to subsection (a): and further provided that said facts do not render title
uninsurable (without the payment of any additional premium)

2.2‘ As to subsection (e) Purchaser agrees to take title subject to covenants,
restrictions, easements, reservations, conditions, consents and agreements of
record, if any, only if, they (1) are not violated by the present structures and
improvements on the Premises and the present use and occupancy thereof, (2) do
not create any monetary obligation on the Purchaser (3) do not render title
uninsurable, (4) will not result in a forfeiture or reversion of title, or (v) will not
prevent the current use of the Premises.

2.3. As to subsections (c): To insert the word “minor” before the word
“encroachments”.

2.4 As to all subject to provisions contained in the contract, provided they do
not render title unmarketable or uninsurable and further provided that any such title
insurance the Purchaser secures shall be without additional or special premium cost
to Purchaser.

3. Paragraph 1 |(a) of the Contract is modified by the addition of the following:
VI. To the best of Seller’s knowledge, at no time has the Premises been used for

the generation, storage or disposal of hazardous materials or as a landfill or
other waste disposal site.
Case o-ly-focyc-ast DOC 1lUc-2 Filed OwilyzO0 Entered Vsli/e20 1LOlle tls

DocuSign Envelope !D: 2FF57DA8-A44C-452C-93CC-594B1867215E

VII.

VII.

IX.

XI.

XII.

XIil.

XIV.

XV.

XVI.

There are no actions, suits, or proceedings and, to the best of Seller’s
knowledge, claims relating to a violation or non-compliance with any
environmental law or with respect to the disposal, discharge or release of
hazardous materials at or from the Premises.

Seller has received no written notice of any pending or threatened
condemnation or eminent domain proceedings that would affect the Premises.

Seller has no knowledge of any current or pending actions or administrative
proceedings that affects the Premises.

There are no agreements, consent orders, decrees, judgments, licenses or
permit-conditions, or other directives, issued by a municipal department or
agency or otherwise which relate to the future use of the Premises or require
any change in the present condition of the Premises, and there have been no
alterations, improvements or changes to the Premises or improvements which
would require a new certificate of occupancy or amended certificate.

The electrical, plumbing, air conditioning, heating and other mechanical
systems servicing the Premises and all appliances (including but not limited
to the range, refrigerator, gas stove, dishwasher and garbage disposal), are
now, and will at Closing be in working order and condition, and the roof, of
the Premises will be free of leaks.

All alterations or additions made to the Premises were made in compliance
with laws, rules and regulations promulgated by all governmental and/or
municipal authorities having jurisdiction over the Premises.

As of the date of this Contract, Seller has not received written notice of any
violations affecting the Premises from any governmental agency or any notice
to repair sidewalks. Any assessments received for sidewalk work noticed
prior to Closing shall remain Seller’s responsibility after the Closing.

The Premises is in conformity with the Certificate of Occupancy and/or
Certificates of Completion and Compliance and Seller represents and
warrants that the Premises may be legally occupied and used as a two (2)
family dwelling.

Intentionally Deleted.

Seller is not a party subject to the withholding requirements of Section 1445
of the Internal Revenue Code or to any other Federal or State withholding
requirements.
Case o-ly-focéyz-ast Doc 1lUcz-2 Filed OQwllizQ Entered Vs/ii/c20 Lola ls

DocuSign Envelope ID: 2FF57DA8-A44C-452C-93CC-594B1867215E

10.

11.

12.

13.

XVII. Intentionally Deleted.

Supplementing and/or modifying Paragraph 16 of Contract to provide as to item (d)
that the entire Premises (including but not limited to the attic, basement and front,
side and rear yards) shall be delivered vacant at the time of Closing.

The Delivery to Seller’s attorney of a Report of Title and any continuations thereof
shall be deemed to be notice to Seller of any objections to title noted in the Report.

Sellers shall provide Purchasers with access to the Premises for an inspection within
48 hours of the scheduled closing date. At the time of such inspection, all utilities
serving the Premises will be operational. In addition, on two occasions, between
the dates of contract and closing, Purchaser shall be given access to the Premises
for the purposes of having Purchasers’ engineers, contractors, or architects take
measurements or inspect the Premises.

In the event of the death of either one or any the persons constituting Purchaser,
then either the nominee, executor or administrator of the estate of the deceased
Purchaser or the surviving Purchaser, as the case may be, shall have the right to
terminate this Contract, provided written notice of termination is sent within fifteen
(15) days after the occurrence of such death. In the event of the exercise of this right
of termination, Escrowee shall return the Down payment to said executor or
administrator or the surviving Purchaser as the case may be. Upon such refund
being made, this Contract shall be null and void and of no further force and effect
and all rights, obligations and liabilities hereunder shall end.

Intentionally Deleted.

Any time periods contained in this Contract which contain the language “from the
date hereof’ or “the date of contract” or similar effect shall be deemed to mean from
the date that a fully executed counterpart of this Contract is delivered to the office
of Purchasers’ attorney.

The Contract and all Riders may be executed in more than one counterpart, each of
which, when taken together, shall be deemed to be one (1) instrument. The
Contract and this Rider may be executed and delivered by facsimile transmission
or by email via .pdf format, in each case, with the same force and effect as originals.

Purchaser shall have the right to assign this Contract to an LLC in which Purchaser
is the sole member at or prior to closing.

The closing may occur in escrow through the Purchaser’s title company.
Seller shall close the underground oil tank on the Premises and produce a

certificate of abandonment or like certificate prior to or at Closing. At Seller’s
option, prior to Closing, Seller shall install an above ground 110 gallon oil tank at
Case o-ly-focéyz-ast Doc 1lUcz-2 Filed OQwllizQ Entered Vs/ii/c20 Lola ls

” DocuSign Envelope ID: 2FF57DA8-A44C-4520-93CC-594B1867215E

14,

 

the Premises solely for the purpose of heating water or connect the existing
propane gas tank to the hot water heater.

Except as otherwise expressly set forth in this contract, none of Seller’s
covenants, representations, warranties or other obligations contained in this
contract shall survive Closing

SELLER: PURCHASER:

women DocuSinied by:

| Yun SlLuve

EAL ACRE

 
